\OOO\]O\U\-I>~L)Jl\)\-*

NNNNNNNN)-*>-l\-\>-l>_)-¢>-a>-~)->-\
\`|O\§J`l-PUJNF_\O\DOO\]O\!JILUJN*_‘O

 

Case 2:18-cv-01580-RSL Document 5 Filed 11/28/18 Page l of 4

District Judge Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DUY NGO and LAM DINH,

Plaintiffs,

V.

KATHY A. BARAN, Director, U.S.
CITIZENSHIP AND IMMIGRATION
SERVICES CALIFORNIA SERVICE
CENTER; L. FRANCIS CISSNA, Director,
U.S. CITIZENSHIP AND IMMIGRATION
SERVICES; and KIRSTJEN NIELSEN,
Secretary, DEPARTMENT OF
HOMELAND SECURITY,

Respondents.

 

 

CASE NO. l 8-cv-1580-RSL

STIPULATED MOTION AND
[~P-RQP€S'E-B] ORDER TO DISMISS
WITHOUT PREJUDICE AND
REMAND TO USCIS

Noted on motion calendar:
November 28, 2018.

JOINT STIPULATION

The parties stipulate and agree that Respondent USCIS re-opened this matter and re-

issued the Request for Evidence (RFE) on November 27, 2018. The parties fm‘ther stipulate that

that Plaintiffs will respond to the RFE Within eighty-seven days of November 27, 201 8. The

Order of Dismissal
18-cv-1580-RSL - l

United States Departrnent of
Justice, Civil Division

Oftice of Immigration Litigation
District Court Section

P.O. Box 868, Ben Franklin Station
Washington, DC 20044

Tel: (202) 353-8557

\DOO\]O\U\-l>~b)\\)»-¢

NNNNNNNN»-)-)-‘r-l>-l»-a>-a»_t»-\»-\
O\U\-ldw[\.)>-‘C>\OOO\]O\U\AWN)-l©

 

Case 2:18-cv-01580-RSL Document 5 Filed 11/28/18 Page 2 of 4

parties further stipulate that USCIS will adjudicate the Petition within thirty days of receiving the

Plaintiffs’ response to the Request for Evidence.‘On the basis of the foregoing, the parties further

stipulate that this matter shall be dismissed without prejudice and without costs or fees to either

party. The Parties agree that the Court will maintain jurisdiction for the narrow and limited

purpose of enforcing compliance with the terms of this stipulation

Dated this 28th day of November, 2018.

Sunbird Law, PLLC

S/Devin T. Theriot-Orr
Devin T. Theriot-Orr, WSBA 33995
Sunbird Law
1000 Fourth Ave., Suite 3200
Seattle, WA 98154
Phone: 206-962-5052
Fax: 206-681-9663
Email: devin@sunbird.law

Attomey for Plaintiff

[Proposed] Order of Dismissal
18-cv-l 580-RSL - 2

Dated this 28th day ofNovember, 2018.

JOSEPH H. HUNT
Assistant Attomey General

WILLIAM C. PEACHEY
Director

T. MONIQUE PEOPLES
Senior Litigation Counsel

S/ Catherz`ne M Reno
Catherine M. Reno (NY 5118047)
Trial Attomey
U.S. Department of Justice
Civil Division
Offlce of lrnmigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Telephone: (202) 353-8557
Facsimile: (202) 305-7000
Email: catherine.m.reno@usdoj.gov

Attomeys for Respondents

United States Department of
Justice, Civil Division

Offlce of Imrnigration Litigation
District Court Section

P.O. Box 868, Ben Franklin Station
Washington, DC 20044

Tel: (202) 353-8557

\DOO\]O\U\-|>UJN)-

NNNN[\)NN[\)r-*»-l)-\)-ll_l)-i»-\>-)-l>-»
\]O\\h-LUJN*_‘O\OOO\]O\L)ILUJN’_‘O

 

Case 2:18-cv-01580-RSL Document 5 Filed 11/28/18 Page 3 0f4

M

The parties having so stipulated, IT IS SO ORDERED that this case is dismissed without

prejudice and without costs or fees to either party, and remanded to USCIS for the agency to

issue a decision within thirty days of the agency’s receipt of the Plaintiffs’ Response to the

Request for Evidence.

~K
Dated this g day of M, 2018.

[Btopesed] Order of Dismissal
18-cv-1580-RSL - 3

\
ROB§QT S. LASNIK

United States District Judge

United States Department of
Justice, Civil Division

Offrce of Imrnigration Litigation
District Court Section

P.O. Box 868, Ben Franklin Station
Washington, DC 20044

Tel: (202) 353-8557

